Atkinson, J.
Where the accused placed a jug of whiskey upon a counter in a public store, and extended a general invitation, to several persons who were present to come up and help themselves, and a youth of sixteen, who was present, accepted the invitation and took a drink, the accused was guilty of violating section 4540(a) of the code, although he may not have actually seen the minor take the drink. Under such circumstances, it was incumbent on the accused to see to it that his invitation was accepted by adults only, and his failure so to da at least amounted to such criminal negligence as was legally equivalent to an actual intention on his part to furnish the whiskey to the minor. Judgment affirmed.